NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           SEP 25 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

WILLIAM D. WEBSTER,                               No. 11-35014

               Plaintiff - Appellant,             D.C. No. 3:09-cv-05776-RBL

  v.
                                                  MEMORANDUM *
STATE OF WASHINGTON, doing
business as State of Washington
Department of Retirement Systems,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       William D. Webster appeals pro se from the district court’s judgment

dismissing his action arising from a state court’s property division order in his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marital dissolution. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under the Rooker-Feldman doctrine. Carmona

v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010). We affirm.

      The district court properly dismissed Webster’s action as barred by the

Rooker-Feldman doctrine because the action is a “forbidden de facto appeal” of the

state court’s order regarding Webster’s pension benefits. Id. at 1050-51 (Rooker-

Feldman doctrine barred plaintiff’s claims seeking to enjoin state family court

orders regarding pension benefits); see also Henrichs v. Valley View Dev., 474

F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim

because alleged legal injuries arose from the “state court’s purportedly erroneous

judgment” and the relief he sought “would require the district court to determine

that the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                     11-35014